Citation Nr: 1733240	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right wrist degenerative joint disease with nodule (right wrist disability).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to September 2011 in the United States Air Force.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for right wrist degenerative joint disease with nodule and assigned a 10 percent evaluation effective from October 1, 2011.  The case was subsequently transferred to the RO in St. Petersburg, Florida.

The Board remanded the case for further development in October 2015 and April 2016 which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

The Veteran seeks a disability rating in excess of 10 percent for his service-connected right wrist disability.  The Board notes that the Veteran has been diagnosed with a right wrist disability before leaving service.  See May 2011 Radiology Results.  

The Board remanded this matter in October 2015 for the scheduling of an updated VA examination regarding the Veteran's right wrist disability.  

The Board remanded this matter, again, in April 2016 because the Veteran's October 2011 VA examination results were not associated with the Veteran's file.  The AOJ was instructed to attempt to secure the October 2011 examination report, as both the May 2012 and December 2015 VA examiners discussed the October 2011 X-rays.  Both VA examiners also confirmed the diagnosis of degenerative or traumatic arthritis.  The Veteran's current case file only includes an October 2011 radiology report and three x-ray photos of the Veteran's wrist, presumably a part of the October 2011 VA examination, but not the complete examination.  A complete October 2011 VA examination is needed for the Veteran's claim.  On remand, the AOJ should attempt to secure the October 2011 VA examination report, in full.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right wrist disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.  Specifically, the AOJ should secure the results of the October 2011 wrist examination, in full.

If the October 2011 VA examination consists only of the radiology report and three x-ray photos, then a confirmation letter of this should be associated with the Veteran's file.  If the October 2011 VA examination is missing, other than the radiology report and three x-ray photos, a formal finding of such should be associated with the Veteran's file.

2.  The AOJ should review the claims file and ensure that the foregoing development action has been conducted and completed.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




